



EXHIBIT 10.33


SUPER MICRO COMPUTER, INC.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
Super Micro Computer, Inc., a Delaware corporation (the “Company”) has granted
to the Grantee named in the Notice of Grant of Stock Option (the “Notice”) to
which this Nonqualified Stock Option Award Agreement (the “Agreement”) is
attached an award consisting of Option Rights to purchase shares of Common Stock
(the “Option”) subject to the terms and conditions set forth in the Notice and
this Agreement. The award has been granted pursuant to and shall in all respects
be subject to the terms and conditions of the Super Micro Computer, Inc. 2020
Equity and Incentive Compensation Plan (the “Plan”), the provisions of which are
incorporated herein by reference.
1.Grant of Option. Subject to the terms and conditions of the Plan and the terms
and conditions hereinafter set forth, pursuant to authorization under
resolutions of the Committee, the Company hereby confirms to the Grantee the
grant of the Option covering the number of shares of Common Stock set forth in
the Notice, at the designated Option Exercise Price set forth in the Notice,
which represents at least the Market Value per Share on the Date of Grant, as
set forth in the Notice. The Option is not an Incentive Stock Option. The Option
shall expire on the Expiration Date set forth in the Notice.
2.    Vesting of Option. The Option (unless terminated as hereinafter provided)
shall be exercisable in accordance with the Vesting Schedule on the vesting
dates as set forth in the Notice, so long as the Grantee’s Service has not been
terminated prior to each such date.
3.    Termination of the Option. The Option shall terminate and may no longer be
exercised after the first to occur of (a) the close of business on the
Expiration Date, (b) the close of business on the last date for exercising the
Option following termination of the Grantee’s Service as described in Section 4,
or (c) a Change in Control to the extent provided in Section 5.
4.    Effect of Termination of Service.
(a)    Option Exercisability. The Option shall terminate immediately upon the
Grantee’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Grantee’s termination of Service to the extent it
is then vested only during the applicable time period as determined below and
thereafter shall terminate:
(i)    Disability. If the Grantee’s Service terminates because of the Disability
of the Grantee, the Option, to the extent unexercised and exercisable for vested
shares of Common Stock on the date on which the Grantee’s Service terminated,
may be exercised by the Grantee (or the Grantee’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Grantee’s Service terminated, but in any event no later
than the Expiration Date.


NAI-1513338219v7

--------------------------------------------------------------------------------




(ii)    Death. If the Grantee’s Service terminates because of the death of the
Grantee, the Option, to the extent unexercised and exercisable for vested shares
of Common Stock on the date on which the Grantee’s Service terminated, may be
exercised by the Grantee’s legal representative or other person who acquired the
right to exercise the Option by reason of the Grantee’s death at any time prior
to the expiration of twelve (12) months after the date on which the Grantee’s
Service terminated, but in any event no later than the Expiration Date. The
Grantee’s Service shall be deemed to have terminated on account of death if the
Grantee dies within three (3) months after the Grantee’s termination of Service.
(iii)    Termination for Cause. Notwithstanding any other provision of this
Agreement to the contrary, if the Grantee’s Service is terminated for Cause or
if, following the Grantee’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Grantee engages in any
act that would constitute Cause, the Option shall terminate in its entirety and
cease to be exercisable immediately upon such termination of Service or act.
(iv)    Other Termination of Service. If the Grantee’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares of Common Stock by the Grantee on
the date on which the Grantee’s Service terminated, may be exercised by the
Grantee at any time prior to the expiration of three (3) months after the date
on which the Grantee’s Service terminated, but in any event no later than the
Expiration Date.
(b)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
other than termination of the Grantee’s Service for Cause, if the exercise of
the Option within the applicable time periods set forth in Section 4.1(a) is
prevented by the provisions of Section 11, the Option shall remain exercisable
until the later of (i) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (ii) the end of the applicable
time period under Section 4.1(a), but in any event no later than the Expiration
Date.
5.    Effect of Change in Control. In the event of a Change in Control, subject
to approval by the Committee, the surviving, continuing, successor, or
purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of the Grantee, assume or continue in full force and effect
the Company’s rights and obligations under all or any portion of the Option or
substitute for all or any portion of the Option a substantially equivalent
option with respect to the Acquiror’s stock. For purposes of this Section, the
Option or any portion thereof shall be deemed assumed if, following the Change
in Control, the Option confers the right to receive, subject to the terms and
conditions of the Plan and this Agreement, for each share of Common Stock
subject to such portion of the Option immediately prior to the Change in
Control, the consideration (whether stock, cash, other securities or property or
a combination thereof) to which a holder of a share of Common Stock on the
effective date of the Change in Control was entitled (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if such consideration is not


-2-
NAI-1513338219v7

--------------------------------------------------------------------------------




solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon the exercise of the
Option, for each share of Common Stock subject to the Option, to consist solely
of common stock of the Acquiror equal in Market Value per Share to the
consideration received by holders of Common Stock pursuant to the Change in
Control. The Option shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control to the extent that the Option
is neither assumed or continued by the Acquiror in connection with the Change in
Control nor exercised as of the time of the Change in Control.
6.    Exercise and Payment of Option.
(a)    Method of Exercise. To the extent exercisable, the Option may be
exercised in whole or in part from time to time and shall be settled in shares
of Common Stock by the Grantee giving electronic or written notice to the
Company in a form authorized by the Company (the “Exercise Notice”). An
electronic Exercise Notice must be digitally signed or authenticated by the
Grantee in such manner as required by the Exercise Notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Grantee is not
authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Grantee and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Grantee’s election to exercise the Option, the number of whole
shares of Common Stock for which the Option is being exercised and such other
representations and agreements as to the Grantee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Agreement. Further, each Exercise Notice must be received by the Company prior
to the termination of the Option as set forth in Section 3 and must be
accompanied by full payment of the aggregate Option Exercise Price for the
number of shares of Common Stock being purchased. The Option shall be deemed to
be exercised upon receipt by the Company of such electronic or written Exercise
Notice and the aggregate Option Exercise Price.
(b)    Payment of Option Exercise Price.
(i)    Forms of Consideration Authorized. Except as otherwise provided below,
the Option Exercise Price shall be payable (a) in cash or by check acceptable to
the Company or by wire transfer of immediately available funds; (b) if permitted
by the Company and subject to the limitations set forth in Section 6(b)(ii), (i)
by the actual or constructive transfer to the Company of shares of Common Stock
owned by the Grantee having a value at the time of exercise equal to the Option
Exercise Price, (ii) by a net exercise method as described in the Plan, or (iii)
from the proceeds of sale through a bank or broker on a date satisfactory to the
Company of some or all of the Common Stock acquired upon exercise of the Option;
(c) by a combination


-3-
NAI-1513338219v7

--------------------------------------------------------------------------------




of such methods of payment; or (d) by such other methods as may be approved by
the Committee.
(ii)    Limitations on Forms of Consideration. The Company reserves, at any and
all times, the right, in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedure providing
for payment of the Option Exercise Price through any of the means described
above, including with respect to the Grantee notwithstanding that such program
or procedures may be available to others.
7.    Option Not Transferable. Subject to Section 15 of the Plan, the Option is
not transferable by the Grantee other than by will or the laws of descent and
distribution, and in no event shall this award be transferred for value.
Following the death of the Grantee, the Option, to the extent provided in
Section 4, may be exercised by the Grantee’s legal representative or by any
person empowered to do so under the deceased Grantee’s will or under the then
applicable laws of descent and distribution.
8.    No Dividends or Dividend Equivalents. The Grantee shall not be entitled to
dividends or dividend equivalents with respect to the Option or the shares of
Common Stock underlying the Option.
9.    Adjustments. The number of and kind of shares of Common Stock covered by
the Option and the other terms and conditions of the grant evidenced by this
Agreement are subject to mandatory adjustment as provided in Section 11 of the
Plan.
10.    Withholding Taxes.
(a)    If the Company is required to withhold federal, state, local or other
national taxes or other amounts in connection with the Grantee’s right to
receive Common Stock under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
receipt of any such Common Stock (or the realization of any other benefit
provided for under this Agreement) that the Grantee timely make arrangements
satisfactory to the Company for payment of the balance of such taxes or other
amounts (such amounts, collectively, the “Tax Withholdings”).
(b)    Unless otherwise determined by the Committee, the Tax Withholdings shall
be satisfied by the Company’s retention of a portion of the Common Stock
issuable under this Agreement, by deducting from the Common Stock otherwise
issuable to the Grantee upon exercise of the Option a number of whole shares of
Common Stock having a fair market value, as determined by the Company as of the
date on which the Tax Withholdings obligation arises, not in excess of the
amount of such Tax Withholdings determined by the applicable minimum statutory
withholding rates (unless higher withholding amounts would not result in adverse
accounting implications for the Company and are authorized by the Committee, and
the total amount withheld does not exceed the Grantee’s estimated tax
obligations attributable to the exercise of the Option).


-4-
NAI-1513338219v7

--------------------------------------------------------------------------------




(c)    If the Grantee is not an officer for purposes of Section 16 of the
Exchange Act, then, alternatively, unless otherwise determined by the Company,
the Grantee may, in addition to the withholding method set forth in Section
10(b), satisfy such Tax Withholdings (i) by paying the Company cash via personal
check, wire transfer, or other means of immediate electronic payment, (ii) by
the Grantee’s surrender of Common Stock that he or she has owned, or (iii) in
accordance with procedures established by the Company providing for delivery by
the Grantee to the Company or a broker approved by the Company of properly
executed instructions, in a form permitted and approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to Common Stock that he or she already owned or some or all of the
Common Stock acquired upon exercise of the Option provided for under this
Agreement, in each case subject to compliance with applicable law and the
Company’s insider trading policy and procedures, provided in each case that the
Grantee provides the Company adequate notice of such election in accordance with
the Company’s then-applicable policies and procedures.
11.    Compliance with Law; Restrictions on Grant of the Option and Issuance of
Shares. The grant of the Option and the issuance of shares of Common Stock upon
exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or other national law with respect to such
securities. Notwithstanding any other provision of the Plan and this Agreement,
the Option may not be exercised if the issuance of shares of Common Stock upon
exercise would constitute a violation of any applicable federal, state or other
national securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
In addition, the Option may not be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the Option be in
effect with respect to the shares issuable upon exercise of the Option or (ii)
in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
THE GRANTEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE GRANTEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the Option shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Grantee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
12.    No Right to Future Awards; Right to Terminate Service. This Option award
is a voluntary, discretionary award being made on a one-time basis and it does
not constitute a commitment to make any future awards. No provision of this
Agreement shall limit in any way whatsoever any right that the Company or a
Subsidiary may otherwise have to terminate the Grantee’s Service at any time.


-5-
NAI-1513338219v7

--------------------------------------------------------------------------------




13.    Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan of the Company or a
Subsidiary.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable to this
Agreement; provided, however, that no amendment shall materially impair the
rights of the Grantee with respect to the Common Stock or other securities
covered by this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of the Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or Section 10D of the
Exchange Act.
15.    Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
shall continue to be valid and fully enforceable.
16.    Clawback. The Option may be subject to clawback in accordance with the
Plan and the Company’s recoupment policy as may be in effect from time to time.
17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Option and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
18.    Governing Law. This Agreement is made under, and shall be construed in
accordance with the internal substantive laws of the State of Delaware and venue
shall be exclusively in the applicable court in Santa Clara County, California,
without giving effect to any principle of law that would result in the
application of the law of any other jurisdiction.
19.    Successors and Assigns. Without limiting Section 7 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
20.    Acknowledgement and Agreement. By electronically accepting the Notice,
the Grantee: (a) acknowledges receipt of and represents that the Grantee has
read and is familiar with the Notice, this Agreement, the Plan and a prospectus
for the Plan prepared in connection with the registration with the Securities
and Exchange Commission of the shares issuable pursuant to the award, (b)
accepts the award subject to all of the terms and conditions of the Notice,


-6-
NAI-1513338219v7

--------------------------------------------------------------------------------




this Agreement and the Plan and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Notice, this Agreement or the Plan.
21.    Counterparts. The Notice with this Agreement may be executed in one or
more counterparts, all of which together shall constitute but one Agreement.
22.    Relation to the Plan. In the event of any inconsistency between the
provisions of the Notice, this Agreement and the Plan, the Plan shall govern.
23.    Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Notice and the Plan. As used in this
Agreement:
(a)    “Cause” means any of the following: (i) the Grantee’s theft, dishonesty,
willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or Subsidiary documents or records; (ii) the
Grantee’s material failure to abide by the Company’s or a Subsidiary’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Grantee’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company or a Subsidiary
(including, without limitation, the Grantee’s improper use or disclosure of the
Company’s or a Subsidiary’s confidential or proprietary information); (iv) any
intentional act by the Grantee which has a material detrimental effect on the
Company’s or a Subsidiary’s reputation or business; (v) the Grantee’s repeated
failure to perform any reasonable assigned duties after written notice from the
Company or a Subsidiary of, and a reasonable opportunity to cure, such failure;
(vi) any material breach by the Grantee of any employment, service,
non-disclosure, non-competition, non-solicitation or other similar agreement
between the Grantee and the Company or a Subsidiary, which breach is not cured
pursuant to the terms of such agreement; or (vii) the Grantee’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs the
Grantee’s ability to perform his or her duties with the Company or a Subsidiary.
(b)    “Disability” shall mean the permanent and total disability of the
Grantee, within the meaning of Section 22(e)(3) of the Code.
(c)    “Securities Act” shall mean the Securities Act of 1933, as amended.
(d)    “Service” shall mean the Grantee’s employment or service with the Company
or a Subsidiary, whether as an employee, a Director or a consultant or similar
individual who provides services to the Company or any Subsidiary that are
equivalent to those typically performed by an employee (provided that such
person satisfies the Form S-8 definition of “employee”). Unless otherwise
provided by the Committee, the Grantee’s Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Grantee
renders Service or a change in the Company or Subsidiary for which the Grantee
renders Service, provided that there is no interruption or termination of the
Grantee’s Service. Furthermore, the Grantee’s Service shall not be deemed to
have been interrupted or


-7-
NAI-1513338219v7

--------------------------------------------------------------------------------




terminated if the Grantee takes any military leave, sick leave, or other bona
fide leave of absence approved by the Company. However, unless otherwise
provided by the Committee, if any such leave taken by the Grantee exceeds ninety
(90) days, then on the ninety-first (91st) day following the commencement of
such leave the Grantee’s Service shall be deemed to have terminated, unless the
Grantee’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under this Agreement. The Grantee’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Grantee performs Service ceasing to be
a Subsidiary. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Grantee’s Service has terminated and the effective date of
and reason for such termination.


-8-
NAI-1513338219v7